Citation Nr: 0308512	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  00-20 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama 


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently rated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from February 1979 to 
February 1982 and September 1990 to May 1991.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  In March 
2002, the veteran was afforded a videoconference hearing 
pursuant to the provisions of 38 U.S.C.A. § 7107(e)(2) (West 
2002).  During this hearing, the undersigned Board Member was 
located in Washington, D.C., and the veteran was located at 
the RO.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, (VCAA), 38 U.S.C.A. §§ 5100 
et. seq., was enacted into law.  Implementing regulations 
were published by VA in August 2001, and made effective from 
date of the law's enactment.  See 66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.159 
and 3.326(a)).  The VCAA eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
the duty to notify and the duty to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

The United States Court of Appeals for Veterans Claims has 
held that all provisions of the VCAA are potentially 
applicable to claims pending on the date of the law's 
enactment, and that concerns of fundamental fairness and fair 
process demanded further development and readjudication under 
the VCAA by the lower adjudicatory authority.  See Holliday 
v. Principi, 14 Vet. App. 280 (2001), mot. for recons. 
denied, 14 Vet. App. 327 (per curium order), mot. for full 
Court review denied, 15 Vet. App. 21 (2001) (en banc order).  

To date, the RO has not specifically addressed any of the 
provisions of the VCAA in its development and adjudication of 
the claim for an increased rating for post-traumatic stress 
disorder.  Because of the change in the law brought about by 
the VCAA, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOGCPREC 16-92.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate notification 
and development is undertaken in this case.  The Board finds 
it necessary to have the veteran re-examined for purposes of 
determining the severity of his post-traumatic stress 
disorder.  The last VA psychiatric examination was conducted 
over three years ago in July 1999, and the veteran testified 
at his March 2002 hearing that his psychiatric symptoms have 
worsened since this examination.  As such, by the time this 
case is returned to the Board following remand, the report of 
July 1999 examination will be, in the Board's judgment, too 
old to be properly considered "contemporaneous."  See, 
e.g., Green v. Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, the case is remanded for the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159).

2. Thereafter, schedule the veteran for a 
VA psychiatric examination to determine 
the severity of the veteran's post-
traumatic stress disorder.  All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  Ensure that the veteran's claims 
folder is reviewed by the examiner in 
conjunction with the examination.  After 
reviewing the claims folder, the examiner 
is to enter an opinion as to the degree 
of occupational and social impairment 
caused by the service-connected 
psychiatric symptomatology, and a Global 
Assessment of Functioning (GAF) score 
should also be determined, to include a 
full explanation of its meaning.  The 
presence of the following symptomatology 
should also be discussed:  Suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; or difficulty in 
adapting to stressful circumstances 
(including work or a work-like setting).  
The examiner should also comment on the 
presence of any of the following 
symptomatology:  gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; or 
memory loss for names of close relatives, 
own occupation, or own name.  

3.  Thereafter, if the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the VCAA.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




